[Cite as In re J.B.C., 2016-Ohio-1609.]


                                        COURT OF APPEALS
                                       STARK COUNTY, OHIO
                                    FIFTH APPELLATE DISTRICT



                                                   JUDGES:
IN THE MATTER OF:                                  Hon. John W. Wise, P. J.
                                                   Hon. Patricia A. Delaney, J.
                                                   Hon. Craig R. Baldwin, J.
        J.B.C.
                                                   Case No. 2016 CA 00003

        MINOR CHILD                                OPINION




CHARACTER OF PROCEEDING:                       Appeal from the Court of Common Pleas,
                                               Juvenile Division, Case No. 2013 JCV
                                               01121

JUDGMENT:                                      Affirmed



DATE OF JUDGMENT ENTRY:                        April 18, 2016



APPEARANCES:

For Plaintiff-Appellee                         For Defendant-Appellant

JAMES B. PHILLIPS                               BERNARD L. HUNT
QUAY COMPTON                                    2395 McGinty Road, NW
SCJFS                                           North Canton, Ohio 44720
221 Third Street, SE
Canton, Ohio 44702
Stark County, Case No. 2016 CA 00003                                                     2

Wise, P. J.

      {¶1}    Appellant-Mother A.C. appeals the judgment of the Stark County Common

Pleas Court, Juvenile Division, awarding permanent custody of her son J.B.C. to Appellee

Stark County Department of Job and Family Services.

                          STATEMENT OF THE FACTS AND CASE

      {¶2}    Appellant A.C. is the biological mother of J.B.C., born May 22, 2012.

Appellee Stark County Department of Job and Family Services (SCJFS) initially became

involved with Appellant and J.B.C. when Appellant arrived at a local emergency room with

burns consistent with the possible production/manufacturing of methamphetamine.

      {¶3}    A search of Appellant’s home found no evidence of drug production.

However the home was found to be in deplorable condition. (T. at 8).

      {¶4}    On November 4, 2013, an emergency shelter care hearing was held where

the trial court found probable cause for the involvement of SCJFS and placed J.B.C. and

his brother Z.B.C. in the emergency temporary custody of the SCJFS.

      {¶5}    On November 26, 2013, the trial court found the children to be dependent

and placed them into the temporary custody of SCJFS. The trial court approved and

adopted the case plan and found that SCJFS had made reasonable efforts to prevent the

need for continued removal of the children from the home.

      {¶6}    On April 9, 2014, the trial court reviewed the case. The trial court approved

and adopted the case plan review packet and maintained status quo.

      {¶7}    On September 30, 2014, the trial court again reviewed the case. The trial

court approved and adopted the case plan review packet and maintained status quo.
Stark County, Case No. 2016 CA 00003                                                  3


       {¶8}     On October 2, 2014, SCJFS filed a motion seeking permanent custody of

the children.

       {¶9}     On November 21, 2014, Father, through his counsel, filed a Motion to

Extend Temporary Custody.

       {¶10} On December 2, 2014, the trial court heard evidence on SCJFS's motion

seeking permanent custody of the children. Mother, through counsel, made an oral motion

at the hearing to Extend Temporary Custody. The trial court denied the SCJFS motion for

Permanent Custody and granted a Temporary Custody Extension until May 3, 2015.

       {¶11} On March 27, 2015, the trial court again reviewed the case. The trial court

approved and adopted the case plan review packet and maintained status quo.

       {¶12} On March 30, 2015, SCJFS filed a second motion seeking permanent

custody of the children.

       {¶13} On June 8, 2015 Father, through his counsel, filed a Motion to Extend

Temporary Custody.

       {¶14} On June 9, 2015 Mother, through counsel, filed a Motion to Extend

Temporary Custody.

       {¶15} On September 24, 2015, the trial court again reviewed the case. The trial

court approved and adopted the case plan review packet and maintained status quo.

       {¶16} On September 30, 2015 SCJFS filed a third motion seeking permanent

custody of the children.

       {¶17} On December 14, 2015, the trial court heard evidence on SCJFS's third

motion seeking permanent custody of the children.
Stark County, Case No. 2016 CA 00003                                                        4


          {¶18} At the permanent custody hearing, SCJFS presented evidence regarding

Appellant and the children. (T. at 3-72). SCJFS caseworker Amy Craig testified for

SCJFS. (T. at 5-33, 49-60). Caseworker Craig testified that the complaint in this matter

was filed on November 4, 2013, and the child was found to be dependent on November

26, 2013. (T. at 8). The child at issue was placed into the temporary custody of the SCJFS

on November 26, 2013. Id. As of the date of the permanent custody trial, the child had

been in the temporary custody of the SCJFS in excess of 12 of the last 22 months. (T. at

9).

          {¶19} Caseworker Craig further testified that Appellant had not consistently

complied with her counseling at Community Services. (T. at 11). Appellant attended only

four (4) counseling appointments and cancelled the remainder. (T. at 11). Appellant had

been told at the review hearing held in September that full attendance was required at

her service providers in order for her to successfully comply with the case plan. Id. Despite

that warning, Appellant continued to miss counseling appointments.

          {¶20} Appellant was informed that full attendance at J.B.C.'s medical and service

provider appointments was needed to demonstrate that the parents could attend them on

their own. (T. at 13). J.B.C. has special needs and receives both physical therapy and

speech therapy every week. Id. Appellant failed to attend those appointments on a

consistent basis. Id. Appellant attended only one (1) speech therapy session and five (5)

physical therapy sessions since October 1, 2015. Id.           Appellant consistently made

excuses for why she missed the medical appointments. Id.

          {¶21} Mrs. Craig also testified that Appellant was inconsistent with visitation. (T.

at 14).
Stark County, Case No. 2016 CA 00003                                                      5


       {¶22} On the date of the permanent custody trial, the parent's home was infested

with bedbugs despite SCJFS paying six times for an exterminator to come to their home.

(T. at 15).

       {¶23} Mrs. Craig testified that Appellant had not successfully completed case plan

services so the child could be returned home, and the child would be at risk if returned to

the Appellant. Id.

       {¶24} During the best interest portion of the hearing. Mrs. Craig testified that

J.B.C. is placed in a foster home with his brother. (T. at 51). J.B.C. has special needs and

is borderline in many areas. (T. at 52). J.B.C. has challenges with social communication

and interactions. Id. J.B.C. lacks muscle tone and strength. Id. He requires multiple

prompts to complete one step instructions. Id. He has been engaged in multiple services

since being placed in foster care. Id. While he still struggles with these issues, he has

made great improvements since being in foster care. Id. Mrs. Craig testified that J.B.C. is

like a different child as far as speech is concerned. Id. He is going to be reevaluated for

autism by a developmental pediatrician. (T. at 53). Mrs. Craig stated that while the current

foster parents are not interested in adopting, she knew of no reason the child could not

adapt to a new adoptive home. (T. at 51).

       {¶25} Finally, Mrs. Craig testified that the child had been in the custody of SCJFS

for two (2) years as of the date of the permanent custody hearing. (T. at 53). She further

testified that while there is a bond between the child and Appellant, the benefit of

permanent custody outweighed any harm that might be caused by breaking that bond.

(T. at 54). Appellant had not demonstrated that she could meet the needs of the child,
Stark County, Case No. 2016 CA 00003                                                        6

and the child deserved permanency. Id. Mrs. Craig testified that she believed that granting

permanent custody was in the child's best interest. Id.

          {¶26} Appellee SCJFS also presented the report of the Guardian-ad-Litem, which

supported the granting of permanent custody as being in the best interest of the child. (T.

at 68).

          {¶27} On December 15, 2015, the trial court issued its findings of fact granting

permanent custody of the children to SCJFS and terminating Appellant's parental rights.

          {¶28} Appellant-mother now appeals, assigning the following errors for review:

                                     ASSIGNMENTS OF ERROR

          {¶29} “I. THE TRIAL COURT ERRED IN GRANTING PERMANENT CUSTODY

OF [J.B.C.] TO THE STARK COUNTY DEPARTMENT OF JOBS AND FAMILY

SERVICES BECAUSE THE DETERMINATION THAT THE MINOR CHILD CANNOT OR

SHOULD NOT BE PLACED WITH APPELLANT WITHIN A REASONABLE TIME WAS

AGAINST THE MANIFEST WEIGHT AND SUFFICIENCY OF THE EVIDENCE

          {¶30} “II. THE TRIAL COURT ERRED IN FINDING THAT PERMANENT

CUSTODY OF [J.B.C.] TO THE STARK COUNTY DEPARTMENT OF JOB AND FAMILY

SERVICES BECAUSE IT'S DETERMINATION THAT THE BEST INTEREST OF THE

MINOR CHILD WOULD BE SERVED BY THE GRANTING OF PERMANENT CUSTODY

WAS AGAINST THE MANIFEST WEIGHT AND SUFFICIENCY OF THE EVIDENCE.”

                                               I.

          {¶31} Appellant argues that the court’s finding that J.B.C. could not be placed with

her within a reasonable period of time was against the manifest weight and sufficiency of

the evidence.
Stark County, Case No. 2016 CA 00003                                                           7


       {¶32} Appellant argues that SCJFS failed to assist her in completing her case plan

in a timely manner. She further argues that she had a stable place to live, attended Quest

and Northeast Behavioral Health and Goodwill Parenting classes with perfect attendance,

and that she graduated with certificates of participation. Additionally, she maintains that

she participated in domestic violence education.

       {¶33} Appellant claims that she did not receive any services that were specifically

tailored to her particular mental limitations. She further claims that she was unable to

attend all of her case plan services because she did not have an automobile.

       {¶34} A trial court's decision to grant permanent custody of a child must be

supported by clear and convincing evidence. The Ohio Supreme Court has defined “clear

and convincing evidence” as “[t]he measure or degree of proof that will produce in the

mind of the trier of fact a firm belief or conviction as to the allegations sought to be

established. It is intermediate, being more than a mere preponderance, but not to the

extent of such certainty, as required beyond a reasonable doubt, as in criminal cases.”

Cross v. Ledford, 161 Ohio St. 469, 120 N.E.2d 118 (1954); In re: Adoption of Holcomb,

18 Ohio St.3d 361, 481 N.E.2d 613 (1985).

       {¶35} In reviewing whether the trial court based its decision upon clear and

convincing evidence, “a reviewing court will examine the record to determine whether the

trier of facts had sufficient evidence before it to satisfy the requisite degree of proof.” State

v. Schiebel, 55 Ohio St.3d 71, 74, 564 N.E.2d 54, 60 (1990); See also, C.E. Morris Co. v.

Foley Constr. Co., 54 Ohio St.2d 279, 376 N.E.2d 578 (1978). If the trial court's judgment

is “supported by some competent, credible evidence going to all the essential elements
Stark County, Case No. 2016 CA 00003                                                        8

of the case,” a reviewing court may not reverse that judgment. Schiebel, 55 Ohio St.3d at

74, 564 N.E.2d 54.

       {¶36} Moreover, “an appellate court should not substitute its judgment for that of

the trial court when there exists competent and credible evidence supporting the findings

of fact and conclusion of law.” Id. Issues relating to the credibility of witnesses and the

weight to be given the evidence are primarily for the trier of fact. As the court explained

in Seasons Coal Co. v. Cleveland, 10 Ohio St.3d 77, 80, 461 N.E.2d 1273 (1984), “The

underlying rationale of giving deference to the findings of the trial court rests with the

knowledge that the trial judge is best able to view the witnesses and observe their

demeanor, gestures and voice inflections, and use these observations in weighing the

credibility of the proffered testimony.”

       {¶37} Moreover, deferring to the trial court on matters of credibility is “crucial in a

child custody case, where there may be much evident in the parties' demeanor and

attitude that does not translate to the record well.” Davis v. Flickinger, 77 Ohio St.3d 415,

419, 674 N.E.2d 1159 (1997); see, also, In re: Christian, 4th Dist. Athens App. No.

04CA10, 2004–Ohio–3146; In re: C. W., 2nd Dist. Montgomery App. No. 20140, 2004–

Ohio–2040.

       {¶38} Pursuant to §2151.414(B), the court may grant permanent custody of a child

to the movant if the court determines “that it is in the best interest of the child to grant

permanent custody to the agency that filed the motion for permanent custody and that

any of the following apply:

              (a) The child is not abandoned or orphaned, has not been in the

       temporary custody of one or more public children services agencies or
Stark County, Case No. 2016 CA 00003                                                        9


       private child placing agencies for twelve or more months of a consecutive

       twenty-two month period, ... and the child cannot be placed with either of

       the child's parents within a reasonable period of time or should not be

       placed with the child's parents.* * *

              (d) The child has been in the temporary custody of one or more public

       children services agencies or private child placing agencies for twelve or

       more months of a consecutive twenty-two-month period, or the child has

       been in the temporary custody of one or more public children services

       agencies or private child placing agencies for twelve or more months of a

       consecutive twenty-two-month period and, as described in division (D)(1) of

       section 2151.413 of the Revised Code, the child was previously in the

       temporary custody of an equivalent agency in another state.

       {¶39} Revised Code §2151.414(E) sets forth the factors a trial court must consider

in determining whether a child cannot or should not be placed with a parent within a

reasonable time. If the court finds, by clear and convincing evidence, the existence of any

one of the following factors, “the court shall enter a finding that the child cannot be placed

with [the] parent within a reasonable time or should not be placed with either parent”:

              (1) Following the placement of the child outside the child's home and

       notwithstanding reasonable case planning and diligent efforts by the agency

       to assist the parent to remedy the problem that initially caused the child to

       be placed outside the home, the parents have failed continuously and

       repeatedly to substantially remedy the conditions that caused the child to

       be placed outside the child's home. In determining whether the parents
Stark County, Case No. 2016 CA 00003                                                     10


       have substantially remedied the conditions, the court shall consider parental

       utilization of medical, psychiatric, psychological, and other social and

       rehabilitative services and material resources that were made available to

       the parents for the purpose of changing parental conduct to allow them to

       resume and maintain parental duties.* * *

              (16) Any other factors the court considers relevant.

       {¶40} In the case sub judice, the trial court found by clear and convincing evidence

that the child had been in the temporary custody of a public children services agency for

twelve or more months of a consecutive twenty-two month period pursuant to R.C.

§2151.414(B)(1)(d). Appellant does not challenge the trial court's finding. This finding

alone, in conjunction with a best-interest finding, is sufficient to support the grant of

permanent custody. In re Calhoun, 5th Dist. No. 2008CA00118, 2008–Ohio–5458, ¶ 45.

       {¶41} Further, the trial court’s finding that J.B.C. could not be placed with

Appellant within a reasonable period of time was not against the manifest weight or

sufficiency of the evidence. As set forth above, the caseworker testified that Appellant

failed to comply with her counseling services, failed to attend J.B.C.’s medical and service

provider appointments, and failed to consistently visit J.B.C. Further, despite SCJFS

sending an exterminator to the home on six (6) occasions, the home was still infested

with bedbugs. The trial court’s finding that Appellant failed to successfully complete her

case plan, and that J.B.C. would be at risk if he were to be returned to Appellant-mother

is not against the manifest weight or sufficiency of the evidence.

       {¶42} The First Assignment of Error is overruled.
Stark County, Case No. 2016 CA 00003                                                        11


                                                  II.

       {¶43} In her Second Assignment of Error, Appellant argues that finding that

permanent custody was in the best interest of J.B.C. was against the manifest weight and

sufficiency of the evidence.

       {¶44} In determining the best interest of the child at a permanent custody hearing,

R.C. §2151.414(D) mandates the trial court must consider all relevant factors, including,

but not limited to, the following: (1) the interaction and interrelationship of the child with

the child's parents, siblings, relatives, foster parents and out-of-home providers, and any

other person who may significantly affect the child; (2) the wishes of the child as

expressed directly by the child or through the child's guardian ad litem, with due regard

for the maturity of the child; (3) the custodial history of the child; and (4) the child's need

for a legally secure permanent placement and whether that type of placement can be

achieved without a grant of permanent custody.

       {¶45} The trial court recognized that Appellant and J.B.C. shared a bond.

However, the court found that the child’s interest in permanency outweighed the detriment

of severing this bond. The evidence demonstrated that J.B.C. has made great

improvements while in foster care. The caseworker testified that as far as speech was

concerned, J.B.C. was like a different child. Further, Appellant has failed to demonstrate

that she can meet J.B.C.’s special needs. Additionally, the report of the guardian ad litem

recommended that permanent custody be granted to Appellee.

       {¶46} Based on the foregoing, we find that the trial court’s finding that permanent

custody was in the best interest of J.B.C. was supported by the evidence.
Stark County, Case No. 2016 CA 00003                                          12


      {¶47} The Second Assignment of Error is overruled.

      {¶48} For the foregoing reasons, the judgment of the Court of Common Pleas,

Juvenile Division, Stark County, Ohio, is affirmed.



By: Wise, P. J.

Delaney, J., and

Baldwin, J., concur.




JWW/d 0405